 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   Felipe Barajas
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   Case No. 1:18-cr-00181-DAM-BAM
                                                  )
12                        Plaintiff,              )   STIPULATION AND ORDER TO ADVANCE
                                                  )   STATUS CONFERENCE
13   vs.                                          )
                                                  )   DATE: October 22, 2018
14   FELIPE BARAJAS,                              )   TIME: 10:00 a.m.
                                                  )   JUDGE: Hon. Dale A. Drozd
15                        Defendant.              )
                                                  )
16                                                )
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference in the above-captioned matter now set for October
20   22, 2018 at 2:00 p.m. before Magistrate Judge McAuliffe may be advanced on the same date,
21   October 22, 2018 at 10:00 a.m. before the Honorable Dale A. Drozd.
22          The parties have reached a resolution in this case and Mr. Barajas wishes to enter his
23   change of plea at the earliest available opportunity.
24                                                           Respectfully submitted,
25                                                           McGREGOR SCOTT
                                                             United States Attorney
26
27   DATED: October 11, 2018                          By:    /s/ Laurel J. Montoya
                                                             LAUREL J. MONTOYA
28                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 1
                                                                 HEATHER E. WILLIAMS
 2                                                               Federal Defender
 3
 4   DATED: October 11, 2018                              By:    /s/ Charles J. Lee
                                                                 CHARLES J. LEE
 5                                                               Assistant Federal Defender
                                                                 Attorneys for Defendant
 6                                                               FELIPE BARAJAS
 7
 8
 9
10                                                        ORDER
11             IT IS SO ORDERED that the above-entitled case will be set for a status conference /
12   change of plea hearing before the Honorable Dale A. Drozd on October 22, 2018 at 10:00 a.m.
13
     IT IS SO ORDERED.
14
15        Dated:        October 11, 2018
                                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     Rodrig
      Barajas: Stipulation to Advance Status Conference    -2-
